—Appeal *793from a decision of the Unemployment Insurance Appeal Board, filed November 5, 2002, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
The record supports the decision of the Unemployment Insurance Appeal Board that claimant was ineligible to receive unemployment insurance benefits because he lacked sufficient weeks of covered employment to file a valid original claim. Claimant indicated on his May 2002 original claim for benefits that his last employment had begun in January 2002 and ended in March 2002. He was also employed during the first calendar quarter of 2001, but had no covered employment from April 2001 through December 2001. As claimant had covered employment during only one calendar quarter of the base period (from January 2001 through December 2001) and during only one calendar quarter of the alternate base period (from April 2001 through March 2002) rather than during the requisite two calendar quarters in the base or alternate base periods, substantial evidence supports the Board’s decision (see Labor Law §§ 520, 527).
Mercure, J.P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.